Case 1:19-cr-00884-AJN Document 11 Filed 01/31/20 Page 1 of 1

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York ae

  

BY: JOHN E. GURA, JR. ee IGTHICT ee

&, oe EDM parse. Q ma
Assistant United States Attorney y MIRED OLS
86 Chambers Street JAM © ome
New York, New York 10007 Me oF EOF
Telephone No.: (212) 637-2712 —
Fax No.: (212) 637-2717 oe) LOE NX. al

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, oo ° SATISFACTION OF JUDGMENT
Plaintiff, : 19 CR 00884 (AJN)
-Vv.- :
ERICSSON EGYPT LTD,
Defendant.
i eee ee x

SOUTHERN DISTRICT OF NEW YORK

Satisfaction is acknowledged between United States of America, plaintiff, and
Ericsson Egypt Ltd, defendant, for the fine in the amount of $9,520,000.00 and the special
assessment in the amount of $400.00 amounting in all to the sum of $9,520,400.00. Judgment
entered in the Judgment Book of the United States District Court for the Southern District of
New York on the 12" day of December 2019.

GEOFFREY $. BERMAN
United States Attorney for the
Southern District of New York

By: Shen < ZAC),
ei)

JOHN E. GU
Assistant United States Attorney

STATE OF NEW YORK)
COUNTY OF NEW YORK)

On iy Sly of January, 2020 before me personally came JOHN E. GURA,
JR., Assistant United Sfates Attorney for the Southern District of New York, personally known to
me or proved to me on the basis of satisfactory evidence, to be the individual whose name is
subscribed to, in the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the person upon behalf of

which the widividual geted executed the instrument. . .
' uDIIC, Stat 2 i Fos
NOVARY PUpLIC J Ful Slate of New York =

Qualified in Kings Coun oe a
Commission Expires May ny Z2 HEP v3

 

 
